Case 2:18-cv-12719-GAD-EAS ECF No. 143, PageID.6242 Filed 06/09/21 Page 1 of 12




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

  PAUL WEIDMAN, et al.               Civil Action No.: 18-12719
                                     Honorable Gershwin A. Drain
                     Plaintiffs,     Magistrate Judge Elizabeth A. Stafford

  v.

  FORD MOTOR
  COMPANY,

                   Defendant.

 ____________________________/

  OPINION AND ORDER DENYING PLAINTIFFS’ MOTION TO COMPEL
    (WITH CONDITIONS) AND DENYING AS MOOT DEFENDANT’S
       MOTION FOR PROTECTIVE ORDER (ECF NOS. 122, 127)

                                      A.

       Plaintiffs sue Ford Motor Company because of alleged brake defects

 in F-150 trucks. ECF No. 52. In May 2021, near the end of the discovery

 period, plaintiffs moved to compel Ford to search for and produce

 documents responsive to request for production of documents number 69

 (RFP 69), which sought:

       All Documents and Communications concerning or reflecting
       You and/or Your suppliers and/or agents discovering,
       investigating, analyzing or troubleshooting the presence of
       hydrocarbons (specifically engine oil) in the Class Vehicles’
       Brake System, from the wheel brake calipers to the Master
       Cylinder reservoir and all points in between.
Case 2:18-cv-12719-GAD-EAS ECF No. 143, PageID.6243 Filed 06/09/21 Page 2 of 12




 ECF No. 122, PageID.5211. Plaintiffs ask the Court to compel Ford to

 conduct a keyword search of three of custodians. 1 They acknowledge that

 “hydrocarbon intrusion is not explicitly alleged in [their] complaint,” but say

 that they recently uncovered evidence showing that hydrocarbon intrusion

 was a cause of the break defect. ECF No. 131, PageID.5829, 5831. In

 support, plaintiffs cite some emails and a document Ford produced in

 discovery, and a March 2021 expert report. ECF No. 131-6, PageID.5846-

 5847, 5852-5853; ECF No. 132-2; ECF No. 132-3; ECF No. 132-4; ECF

 No. 132-5.

       Ford both responded to plaintiffs’ motion to compel and moved for a

 protective order.2 See ECF No. 126; ECF No. 127; ECF No. 131; ECF No.

 132; ECF No. 135; ECF No. 136; ECF No. 138. Ford objected to RFP 69,

 calling it overly broad and unduly burdensome because, among other

 reasons, it requested documents about an alleged defect that plaintiffs did

 not identify in the complaint. See ECF No. 126, PageID.5322. Despite its


 1
  Plaintiffs’ proposed search terms are “Brake OR vacuum OR booster OR
 valve OR sensor OR “master cylinder” OR reservoir OR rsvr OR fluid OR
 DOT3 OR DOT4 OR seal OR line OR hose OR harness OR ‘vacuum
 pump’ OR aspirator) AND (petrol! OR hydrocarbon! OR oil OR vapor! OR
 gas! OR distillate! OR CnH2n.” ECF No. 122, PageID.5224, n. 3.
 2
  The Honorable Gershwin A. Drain referred both motions to the
 undersigned for hearing and determination under 28 U.S.C. § 636(b)(1)(A).
 ECF No. 124; ECF No. 127.
                                     2
Case 2:18-cv-12719-GAD-EAS ECF No. 143, PageID.6244 Filed 06/09/21 Page 3 of 12




 objections and its refusal to conduct plaintiffs’ requested keyword search,

 Ford says that it “conducted a reasonable, proportional and diligent search

 and responded by referring Plaintiffs to previously produced documents.”

 Id. This search led to the production of 769 pages of documents. Id. In a

 later statement of unresolved issues, Ford wrote that it “conducted a

 reasonable search, including searching the documents of 14 custodians (4

 more than is required by the Eastern District of Michigan Model ESI Order)

 and produced almost 7,000 documents that reference hydrocarbons and/or

 engine oil.” ECF No. 140, PageID.6229. Ford argues that plaintiffs failed

 to show that more responsive materials exist. Id., PageID.6230. Ford thus

 asks the Court to protect it from having to conduct more searches and

 document productions for RFP 69. ECF No. 127; ECF No. 140.

       After a June 4, 2021 hearing on the motions, the Court denies

 plaintiffs’ motion to compel, conditioned on Ford’s service of a proper

 response to RFP 69. Ford’s motion for protective order is denied as moot.

                                       B.

       Under the 2015 amendment to Federal Rule of Civil Procedure

 26(b)(1), “Parties may obtain discovery regarding any nonprivileged matter

 that is relevant to any party’s claim or defense and proportional to the

 needs of the case.” Showing relevance is an “extremely low bar.” In re

                                       3
Case 2:18-cv-12719-GAD-EAS ECF No. 143, PageID.6245 Filed 06/09/21 Page 4 of 12




 Ford Motor Co. Spark Plug & 3-Valve Engine Prod. Liab. Litig., 98 F. Supp.

 3d 919, 925 (N.D. Ohio 2014) (noting that Fed. R. Evid. 401 deems

 evidence relevant if it has “any tendency to make a fact more or less

 probable”) (emphasis supplied in In re Ford). The proportionality factors are

 “the importance of the issues at stake in the action, the amount in

 controversy, the parties’ relative access to relevant information, the parties’

 resources, the importance of the discovery in resolving the issues, and

 whether the burden or expense of the proposed discovery outweighs its

 likely benefit.” Rule 26(b)(1).

       Plaintiffs argue that records about hydrocarbon infusion are highly

 relevant and they cite opinions from before the 2015 amendment to argue

 that the scope of discovery is liberal and wide-ranging. See ECF No. 122,

 PageID.5225-5226; ECF No. 135, PageID.5927-5928. They also cite

 opinions stating that the 2015 amendment did not change the basic tenet

 that Rule 26 allows broad discovery. ECF No. 135, PageID.5928 (citing

 State Farm Mut. Auto. Ins. Co. v. Warren Chiropractic & Rehab Clinic, P.C.,

 315 F.R.D. 220, 222 (E.D. Mich. 2016) and Buetenmiller v. Cogswell, 2021

 WL 1837750, at *2 (E.D. Mich. May 7, 2021)). Like most briefing this Court

 sees in discovery motions, plaintiffs’ note the proportionality factors but only

 briefly address them. ECF No. 122, PageID.5228-5229.

                                        4
Case 2:18-cv-12719-GAD-EAS ECF No. 143, PageID.6246 Filed 06/09/21 Page 5 of 12




       When noting that the discovery rules are broadly construed, many

 attorneys gloss over the operative rules requiring an assessment of

 proportionality. Some attorneys cite Oppenheimer Fund, Inc. v. Sanders,

 as establishing the breadth of discovery. 437 U.S. 340, 351 (1978)

 (Plaintiffs here did not cite Oppenheimer.) In that case, the Supreme Court

 said that the “key phrase” of Rule 26(b)(1), “‘relevant to the subject matter

 involved in the pending action’—has been construed broadly to encompass

 any matter that bears on, or that reasonably could lead to other matter that

 could bear on, any issue that is or may be in the case.” Oppenheimer, 437

 U.S. at 351. Now, Rule 26(b)(1) does not include the “key phrase” cited in

 Oppenheimer; the amended rule more narrowly allows discovery that “is

 relevant to any party’s claim or defense and proportional to the needs of

 the case.” Rule 26(b)(1).

       So it is “inappropriate to continue to cite to Oppenheimer for the

 purpose of construing the scope of discovery under amended Rule

 26(b)(1).” Cole’s Wexford Hotel, Inc. v. Highmark Inc., 209 F. Supp. 3d

 810, 820-23 (W.D. Pa. 2016). Unlike the operative language of Rule

 26(b)(1) in Oppenheimer, “The [2015] rule change signals to the court that

 it has the authority to confine discovery to the claims and defenses

 asserted in the pleadings, and signals to the parties that they have no

                                       5
Case 2:18-cv-12719-GAD-EAS ECF No. 143, PageID.6247 Filed 06/09/21 Page 6 of 12




 entitlement to discovery to develop new claims or defenses that are not

 already identified in the pleadings.” Rule 26, advisory committee’s notes

 (2015).

       Some attorneys interpret Rule 26(b)(1) too narrowly and fail to

 recognize that “[a] variety of types of information not directly pertinent to the

 incident in suit could be relevant to the claims or defenses raised in a given

 action.” Id.

       For example, other incidents of the same type, or involving the
       same product, could be properly discoverable under the revised
       standard. Information about organizational arrangements or
       filing systems of a party could be discoverable if likely to yield
       or lead to the discovery of admissible information. Similarly,
       information that could be used to impeach a likely witness,
       although not otherwise relevant to the claims or defenses,
       might be properly discoverable. In each instance, the
       determination whether such information is discoverable
       because it is relevant to the claims or defenses depends on the
       circumstances of the pending action.

 Id.

       The key phrase of the current Rule 26(b)(1) is the one describing

 proportionality; “[T]he change ensures that the parties and courts share the

 “‘collective responsibility to consider the proportionality of all discovery and

 consider it in resolving discovery disputes.’” Helena Agri-Enterprises, LLC

 v. Great Lakes Grain, LLC, 988 F.3d 260, 273 (6th Cir. 2021) (citing Rule

 26 advisory committee’s notes (2015)). In Helena Agri-Enterprises, the

                                        6
Case 2:18-cv-12719-GAD-EAS ECF No. 143, PageID.6248 Filed 06/09/21 Page 7 of 12




 Sixth Circuit emphasized the intent of the 2015 amendment to rein in the

 exorbitant costs, protracted time, and contention that have strained the civil

 justice system. Id. “Instead of facilitating costly and delay-inducing efforts

 to look under every stone in an e-discovery world populated by many

 stones, the new rule ‘crystalizes the concept of reasonable limits on

 discovery through increased reliance on the common-sense concept of

 proportionality.’” Id. at 274 (quoting John G. Roberts, Jr., 2015 Year-End

 Report on the Federal Judiciary 6 (2015)).

       “It is now ‘the power—and duty—of the district courts actively to

 manage discovery and to limit discovery that exceeds its proportional and

 proper bounds.’” Id. (quoting Noble Roman's, Inc. v. Hattenhauer Distrib.

 Co., 314 F.R.D. 304, 306 (S.D. Ind. 2016)) (emphasis in original). Under

 amended Rule 26(b)(1), a court does not fulfill its duty when it compels

 discovery based on relevance alone. Id.

                                       C.

       In support of their motion to compel, plaintiffs mainly argue that

 materials about hydrocarbon intrusion are highly relevant to their claims.

 See ECF No. 122, PageID.5221, 5226-5228, 5232; ECF No. 131,

 PageID.5829-5832. They fail to show that another search of the Ford

 custodians’ accounts would be proportional to the needs of the case.

                                        7
Case 2:18-cv-12719-GAD-EAS ECF No. 143, PageID.6249 Filed 06/09/21 Page 8 of 12




       First, plaintiffs do not show that Ford’s earlier searches for documents

 were insufficient to uncover materials about hydrocarbon intrusion causing

 the alleged brake defect. In a January 2021 order granting plaintiffs’ earlier

 motion to compel, the Honorable Gershwin A. Drain described plaintiffs’

 document requests as seeking

       any electronic communications or reports and analyses related
       to the design, testing, validation and release of all iterations of
       the master cylinder, the durability, reliability and life cycle,
       including the projected, expected or anticipated useful life of the
       Class Vehicles’ brake system, specifics concerning quality
       control measures undertaken during the master cylinder’s
       manufacturing process, and finally, electronic communications
       related to the master cylinder and its purported defect.

 ECF No. 104, PageID.4918. At the June 4th hearing, the Court asked

 plaintiffs’ counsel why searches for the documents that Judge Drain

 compelled would not have adequately captured the materials they seek

 about hydrocarbon intrusion as a cause of the brake failures. Plaintiffs’

 counsel believed that the emails attached to their reply brief suggest that

 other documents existed, but this Court’s review of the emails did not

 reveal an obvious gap in the production. ECF No. 132-2; ECF No. 132-3;

 ECF No. 132-5.

       Ford casts doubt on plaintiffs’ claim that more documents about

 hydrocarbon intrusion exist. It says that it produced over 100,000 pages of

 documents in response to plaintiffs’ requests for production of documents
                                       8
Case 2:18-cv-12719-GAD-EAS ECF No. 143, PageID.6250 Filed 06/09/21 Page 9 of 12




 and interrogatories. ECF No. 126, PageID.5321. And Ford notes that,

 during depositions of Ford employees, “the witnesses either expressly

 denied that hydrocarbons were an issue in connection with the leak-into-

 booster or bypass conditions, or despite their involvement in the

 investigation, they had not seen instances of hydrocarbons entering the

 braking systems and leading to a leak-into-booster or bypass condition.”

 ECF No. 126, PageID.5337. Ford cites and quotes the relevant deposition

 testimony, including from three witnesses who testified under Federal Rule

 of Civil Procedure 30(b)(6). Id., PageID.5337-5340. And Ford asserts that

 none of the deposition testimony showed that more documents about the

 hydrocarbon issue exist. Id., PageID.5340.

       Ford also represents that it has fully responded to RFP 69. During

 the hearing, the Court asked Ford’s counsel if it had properly responded to

 RFP 69 as required by Federal Rules of Civil Procedure 26(g) and 34(b).

 Rule 26(g) requires an attorney to sign a discovery response, thus

 certifying that the response was made after a reasonable inquiry. Under

 Rule 34(b)(2)(C), a responding party must state whether it withheld any

 responsive material as a result of its objections. At the hearing, Ford’s

 counsel said that she believed that it had served plaintiffs with a proper




                                       9
Case 2:18-cv-12719-GAD-EAS ECF No. 143, PageID.6251 Filed 06/09/21 Page 10 of 12




 response to RFP 69, and she agreed that Ford would serve a proper

 response if it had not yet done so.

       “[A]bsent credible evidence, the responding party’s representation

 that there are no additional documents is sufficient to defeat a motion to

 compel.” Maker's Mark Distiller, Inc. v. Spalding Grp., Inc., No.

 319CV00014GNSLLK, 2021 WL 2018880, at *3 (W.D. Ky. Apr. 20, 2021).

       Credible evidence is more than mere speculation and must
       permit a reasonable deduction that other documents may exist
       or did exist and have been destroyed. Specifically, this might
       include presentation of responsive, but withheld, documents
       that the moving party obtained from another source or
       testimony demonstrating knowledge of the existence of
       responsive documents.

 Id. (citations and quotation marks omitted); see also Edwards v. Scripps

 Media, Inc., 331 F.R.D. 116, 125 (E.D. Mich. 2019) (“When a party

 responding to discovery takes the position that it has fully responded, the

 court usually will not compel a further response absent evidence that the

 responding party has improperly withheld documents.”) (citation and

 quotation marks omitted).

       Plaintiffs here suspect that Ford has not produced all materials that

 exist in response to RFP 69, but the emails they present to support their

 suspicion do not convince the Court. And the deposition testimony

 highlighted by Ford undermines plaintiffs’ argument that another search

                                       10
Case 2:18-cv-12719-GAD-EAS ECF No. 143, PageID.6252 Filed 06/09/21 Page 11 of 12




 would unearth a meaningful amount of material not captured by earlier

 searches. Turning over every stone to see if more documents about

 hydrocarbon intrusion exists would not be proportional to the needs of the

 case. Helena Agri-Enterprises, 988 F.3d at 274.

       The Court thus denies plaintiffs’ motion to compel Ford to conduct

 another search for documents that are responsive to RFP 69, but this

 denial is conditioned on Ford serving plaintiffs with a proper response

 under Rules 26(g) and 34(b) by June 17, 2021. The Court denies as moot

 Ford’s motion for protective order.

       IT IS SO ORDERED.

                                            s/Elizabeth A. Stafford
                                            ELIZABETH A. STAFFORD
                                            United States Magistrate Judge

 Dated: June 9, 2021


                NOTICE TO PARTIES ABOUT OBJECTIONS

       Within 14 days of being served with this order, any party may file

 objections with the assigned district judge. Fed. R. Civ. P. 72(a). The

 district judge may sustain an objection only if the order is clearly erroneous

 or contrary to law. 28 U.S.C. § 636. “When an objection is filed to a

 magistrate judge’s ruling on a non-dispositive motion, the ruling


                                       11
Case 2:18-cv-12719-GAD-EAS ECF No. 143, PageID.6253 Filed 06/09/21 Page 12 of 12




 remains in full force and effect unless and until it is stayed by the

 magistrate judge or a district judge.” E.D. Mich. LR 72.2.



                         CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s ECF
 System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on June 9, 2021.

                                           s/Marlena Williams
                                           MARLENA WILLIAMS
                                           Case Manager




                                      12
